Exhibit 10.1

Hillenbrand Industries, Inc.

Mr. Kenneth A. Camp

RE: Supplemental Benefit under the SERP

Dear Ken:

The purpose of this letter is to memorialize our commitment to you over the four
year period commencing March 16, 2006 (“Four Year Period”) and to incentivize
you to remain employed by Batesville Services, Inc. over such same Four Year
Period.

If you remain employed by Hillenbrand Industries, Inc. (“Hillenbrand”) or
Batesville Services, Inc. (“Batesville”) for the entire Four Year Period and
your employment is not terminated for “cause” (as defined in your Employment
Agreement with Batesville (“Employment Agreement”)) after the Four Year Period,
then, for benefit calculation purposes under the Hillenbrand Industries, Inc.
Supplemental Executive Retirement Plan (“SERP”), you will be credited with an
additional four years of service, which will be added on to the amount of years
of service earned under the SERP (which includes the service normally earned
during such Four Year Period).

Notwithstanding the foregoing, you will be credited with one additional year of
service, which will be added on to the amount of years of service earned under
the SERP, for each full year (measured from March 16, 2006) worked during such
Four Year Period, if and only if during the Four Year Period: (i) your
employment with Hillenbrand or Batesville is terminated after the day after the
first anniversary date of March 16, 2006 due to disability or death, (ii) your
employment with Hillenbrand or Batesville is terminated after the day after the
first anniversary date of March 16, 2006 without “cause” (as defined in the
Employment Agreement) or by you for “Good Reason” (as defined in the Employment
Agreement), (iii) a change of control of Hillenbrand as defined under the SERP,
or (iv) a sale, transfer or disposition of substantially all of the assets or
capital stock of Batesville.

Very truly yours,

Rolf A. Classon

